389 So.2d 321 (1980)
Fernando ALLER, Appellant,
v.
EDITORIAL PLANETA, S.A., a Foreign Corporation Doing Business in Florida, Publicaciones Espanoles, S.A., Corp., D/B/a Lesa, a Florida Corporation, Appellees.
No. 80-217.
District Court of Appeal of Florida, Third District.
October 21, 1980.
*322 Tew & Spitler, Joaquin R. Carbonell, Miami, for appellant.
No Appearance, for appellees.
Before HENDRY, NESBITT and DANIEL S. PEARSON, JJ.
PER CURIAM.
The order dismissing plaintiff's complaint without prejudice, for failure of his counsel to appear at a pretrial conference, is reversed because that action was too severe a sanction to visit upon a litigant where the record is devoid of evidence reflecting his willful or flagrant disregard for the court's authority. For derelictions of this nature, the court is empowered to discipline the offending attorney by contempt or other appropriate punishment. Beasley v. Girten, 61 So.2d 179 (Fla. 1952); Crystal Lake Golf Course, Inc. v. Kalin, 252 So.2d 379 (Fla. 4th DCA 1971).
Reversed and remanded.